Citation Nr: 0935512	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-33 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151 (West 2002 & Supp. 
2009).


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1945 to November 
1945, and September 1952 to May 1954, during World War II and 
the Korean Conflict.  He died in September 2001.  The 
appellant is his surviving spouse.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from December 2004 and January 2008 rating decisions 
of the Department of Veterans Affairs (VA), San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO), which 
denied entitlement to DIC under 38 U.S.C.A. § 1151.  The 
appellant disagreed with such denial, and subsequently 
perfected an appeal.     

In March 2006, the Board remanded the claim for further 
development, including issuance of the correct notice to 
substantiate the appellant's DIC claim under 38 U.S.C.A. 
§ 1151.  That development was completed and the case was 
returned to the Board for appellate review.

In its March 2006 decision/remand, the Board also denied the 
appellant's DIC claim under 38 U.S.C.A. § 1310 (West 2002) 
because a disability of service origin was not shown to have 
caused, hastened, or materially or substantially contributed 
to the Veteran's death.  This issue is no longer on appeal, 
since the issue has been fully adjudicated by the Board and 
the appellant has not filed a timely appeal of the Board's 
decision with the United States Court of Appeals for Veterans 
Claims (Court).  The Board also granted the appellant's claim 
for special monthly pension based on the Veteran's need for 
aid and attendance of another person for purposes of accrued 
benefits.  Thus, this issue is no longer on appeal, as 
essentially the benefit on appeal has been granted.  

The appellant through her power of attorney selected the 
Puerto Rico Public Advocate for Veterans Affairs as her 
representative in June 2002.  There is evidence in the claims 
folder that indicates that the power of attorney was revoked.  
The appellant has not selected another representative through 
a power of attorney.  As such, the Board finds that the 
appellant wishes to proceed without representation.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking DIC under 38 U.S.C.A. § 1151 for the 
Veteran's death.  Specifically, she claims that the VA 
Medical Center (VAMC) in San Juan, the Commonwealth of Puerto 
Rico, was negligent in that medical personnel should not have 
operated on the Veteran on August 31, 2001, for a left above 
knee amputation because he was anemic and had low hemoglobin 
levels.  See May 2002 "Appeal to the Board," VA Form 9 
(Claim); October 2008 "Appeal to the Board," VA Form 9 
(Substantive Appeal).  She believes that this led to her 
husband's immediate cause of death - cardiac respiratory 
arrest.  See id.  See also September 2001 Certificate of 
Death.  Although the Board regrets the additional delay, 
further development is needed prior to adjudicating the 
merits of the claim.

For claims filed on or after October 1, 1997, compensation 
under 38 U.S.C.A. 
§ 1151 shall be awarded for a qualifying additional 
disability or a qualifying death as caused by improper VA 
treatment.  For purposes of this section, a death is a 
qualifying death if it was not the result of the veteran's 
willful misconduct and the death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility.  38 
U.S.C.A. § 1151 (West 2002 & Supp. 2009). 

Referable to causation, the evidence must show that the 
proximate cause of the death was carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or an event not reasonably foreseeable.  38 U.S.C.A. § 1151.  
In other words, merely showing that a veteran received care 
or treatment and that the veteran has an additional 
disability (or death) does not establish cause.  38 C.F.R. § 
3.361(c)(1).

Review of the evidence of record reveals that there is no 
medical opinion addressing the question of whether the 
Veteran's August 31, 2001 operation for a left above knee 
amputation, despite an assessment of anemia and low 
hemoglobin levels (see August 2, 2001 Consultation Sheet 
(Veteran found medically unstable with HGB 8.5 and HCT 26.2); 
August 3, 2001 NPTF Patient Transfer Note (anemia noted); 
August 7, 2001 Internal Medicine Note (blood transfusion 
noted)), caused his death (cardiorespiratory arrest), and if 
so, whether such actions failed to meet the applicable 
standard of medical care.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In 
addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c)(4); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  The United States Court of Appeals for 
Veterans Claims (Court) has stated that the Board's task is 
to make findings based on the evidence of record - not to 
supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 
(1994).  Thus, where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist that appellant to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The claims folder should be forwarded 
for review by an appropriate medical 
expert.  The claims folder must be 
provided to the medical expert for 
review and such review should be noted 
in the medical expert's report.  In 
particular, the medical expert should 
review the Veteran's September 2001 
Death Certificate and the San Juan VAMC 
inpatient treatment records dated 
August 2, 2001, to September 3, 2001, 
regarding the Veteran's treatment for 
left foot cellulitis and operation for 
left above the knee amputation, as well 
as an August 2, 2001 Consultation Sheet 
(where the Veteran is found medically 
unstable with HGB 8.5 and HCT 26.2); 
August 3, 2001 NPTF Patient Transfer 
Note (where anemia is noted); August 7, 
2001 Internal Medicine Note (where a 
blood transfusion is noted).   

The medical expert should provide an 
opinion as to the following:

(a) whether it is at least as likely as 
not (50 percent probability or greater) 
that VA (here, the San Juan VAMC) failed 
to meet the standard of care for an 
individual of the Veteran's age and 
medical history known to VA because VA 
conducted the August 31, 2001 operation 
for a left above knee amputation on the 
Veteran, despite an assessment of anemia 
and low hemoglobin levels (see August 2, 
2001 Consultation Sheet; August 3, 2001 
NPTF Patient Transfer Note; August 7, 
2001 Internal Medicine Note); and

(b) if VA did not meet the standard of 
care for the Veteran, whether it is at 
least as likely as not (50 percent 
probability or greater) that when VA 
conducted the August 31, 2001 operation 
for a left above knee amputation on the 
Veteran, despite an assessment of anemia 
and low hemoglobin levels (see August 2, 
2001 Consultation Sheet; August 3, 2001 
NPTF Patient Transfer Note; August 7, 
2001 Internal Medicine Note), that this 
caused the Veteran's death from 
cardiorespiratory arrest.
 
A complete rationale for any medical 
opinion should be provided in the 
medical expert's report.

After completion of the above development, the RO should 
return the claims file and the medical expert opinion report 
to the Board for further appellate consideration, if 
otherwise in order.  The Board intimates no opinion as to the 
outcome of this case.  The appellant need take no action 
until so informed.  The purpose of this REMAND is to ensure 
compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
MICHAEL MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




